UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
UNITED STATES OF AMERICA
v. CASE NO. 21:8-CR-103-VMC-AAS
FILED UNDER SEAL

OMAR AMBUILA

MOTION TO UNSEAL INDICTMENT.

The United States of America, by and through the undersigned, hereby
moves the Court to direct the Clerk to unseal the Indictment. On March 17,
2021, the Grand Jury returned the Indictment and the Court ordered it sealed
pursuant to Fed. R. Crim. P. 6(e)(4) and in the interests of law enforcement
until the defendant “is taken into custody.” Pursuant to a provisional arrest
request from the United States, Colombian authorities took the defendant into
custody on or about April 23, 2021, where he remains today.

Accordingly, and in preparation for transfer of an extradition request to
Colombia, the United States seeks the unsealing and docketing of the
Indictment.

Respectfully submitted,
DEBORAH L. CONNOR

Chief
Money Laundering and Asset Recovery Section

By: /s/ Joseph Palazzo

 
Joseph Palazzo, Trial Attorney
MDFL No. 0669666
U.S. Department of Justice, Criminal Division
1400 New York Avenue, N.W.
Washington, D.C. 20005
(202) 514-1263
; joseph.palazzo@usdoj.gov
Dated: May 10, 2021
